Title: VIII. Isaac Senter to the Secretary of State, 13 April 1791
From: Senter, Isaac
To: Jefferson, Thomas



Sir
Newport April 13th 1791

I had the honor of receiving a letter from you yesterday, dated 26th March, desiring me to send you some writings of Dr. Lind’s which you could not procure elsewhere, upon the subjecting of Distilling fresh water from that of the Ocean. It is Sir with the greatest pleasure that I embrace the first opportunity, by the post to comply with your request, as far as is in my power.
All the writings which I own of his are a copy of the volume you mention as possessing and the one which I now have the honor to inclose with this. In this you will find the paper which he so often refers to in the Volume on the Diseases of Warm Climates &c.
A new, enlarged and improved edition of the Volume I now send was printed in London, by the direction of Dr. Lind in 1774. In this is the criticism on Dr. Irving’s method of Distillation which you mention in your letter. Dr. Irving obtained the Parliamentary reward of £5000 in 1772 and Linds impeachment of him was published two years afterwards. Dr. L. asserts in this edition of his work, his claim to priority in the discovery of sweetening sea water by distillation without the addition of any ingredients; and  undertakes to shew that the alteration made by Mr. Irving was no real improvement. An account of which you may find in the Monthly Review, for Augt. 1774 p. 160. This I would send you, did I not presume it can be readily obtained in Philadelphia.
It has long since appeared to me that Irving obtained the parliament reward, merely by Court favour. Tho’ Dr. Watson now Bishop of Landorf in the first Vol. of his Chemical Essays thinks that Irvings method was a real improvement upon Dr. Paissonnier’s, without saying anything of Dr. Lind in the whole of the chapter which he imploys upon the subject of procuring fresh water from that of the Sea. As there is little which is either curious or useful, escapes your notice I have no doubt of your being acquainted with the chemical works of Dr. Watson. There appears to have been very little useful improvement in the Distillation of salt water into fresh, since the publication of Sir R. Hawkins in the reign of Queen Elizabeth, who with four billets and wood could distill a hogshead of fresh water from that of the ocean and dressed the Victules for the whole ships crew at the same time. This being a fact, I cannot see with what propriety Dr. Lind, Paissonier, or Irving could presume to claim the discovery.
Mr. J. Isaacks is an Inhabitant of this Town and early in his business of distillation he brought me a specimen of the water he procured from the ocean Water which he had distilled. I very readily discovered that he had made use of either alkaline Salts or calcarious substances in the process. I informed him, that they were not only unnecessary, but pernicious and that fresh water might be obtained from the ocean in great plenty by simple distillations as was practized both in the British and French navies. I heard nothing more of his Supposed discovery ’till Several months after when he presented me with a letter that he had just received from the late Governour Boiden, as President of the Academy of Arts and Sciences in Boston government. This was written in consequence of a Memorial Mr. Isaacks had presented to the Academy, accompanied with the certificate of several respectable gentlemen in this Town who had seen him go through the process and not knowing what had been done in Europe in this affair, supposed, it a new and usefull discovery of the Memorialist. In this letter the President treated the subject with that cautious scientific precision, which shew’d that he was well acquainted with the present State of this important part of Chemistry. Several other letters however passed between Mr. Isaacks and some of the Members of the Academy, by which, his expectations were very much raised.  Finally I was requested by a Committee of the Academy to attend his process and write them a true state of his proceedings. I did so and sent the Academy a particular account of it so much to their satisfaction that the matter was very little more noticed in this part of the Continent, and I thought that Mr. I. had given over the pursuit of a shadow, after the substance was demonstrated to be in the possession of other hands. But in this business he could not be brought to acknowledge that two and two, made four.
Mr. Isaacks can distill 8 pints out of 10, that might be used for any culinary purposes, where natural fresh water could not be gotten. But it has an unnatural soft tast, and upon being agitated exhibites more air bubbles than good water affords. I did not chemically analize it for I was very sure that what he could do this way was neither a new discovery, nor an improvement.
I hope Sir, that you will excuse my having written so much that may be thought foreign from your requisition. I thought it might possibly be of Some service in facilitating your report to know a little of the history of his proceedings in this part of the country. If you cannot obtain the Monthly Review and the Volume of Watson’s Chemistry which I have mentioned, more handily and are desirous of seeing them they are at your Service and I will send them by the post as soon as you request them. This or any other Service that I can render you Sir, will add much to the happiness of your most obt. & very humble Servt.,

Isaac Senter

